Exhibit 10.46

QLIKTECH

150 Radnor Chester Road, Suite E220

Radnor, Pennsylvania 19087

August 23, 2011

Paul Farmer

Dear Paul:

QlikTech Inc., a Delaware corporation (the “Company”) and a wholly-owned
subsidiary of Qlik Technologies, Inc., a Delaware corporation (“Parent”), is
pleased to offer you employment on the following terms:

1. Position. Your title will be Chief People Officer, and you will report to the
Company’s Chief Executive Officer. This is a full-time position. While you
render services to the Company, you will not engage in any other employment,
consulting or other business activity (whether full-time or part-time) that
would create a conflict of interest with the Company. By signing this letter
agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company and you have provided the Company with a copy of any restrictive
covenants applicable to you. Your place of employment will be at our
headquarters in Radnor, PA.

2. Cash Compensation.

(a) The Company will pay you a starting salary at the rate of $280,000 per year
(“Base Salary”), payable in accordance with the Company’s standard payroll
schedule. This Base Salary will be subject to adjustment pursuant to the
Company’s employee compensation policies in effect from time to time.

(b) You will be eligible for an incentive bonus for each fiscal year you are
employed by the Company. The bonus (if payable) will be awarded based on
objective or subjective criteria established by the Company’s Chief Executive
Officer and approved by the Parent’s Board of Directors (the “Parent Board”).
Your annual target bonus for 2011 will be equal to $126,000. Any bonus for the
fiscal year in which your employment begins will be prorated, based on the
number of days you are employed by the Company during that fiscal year. Any
bonus payable for the fiscal year will be paid within 2 1/2 months after the
close of that fiscal year, but only if you are still employed by the Company at
the time of payment or otherwise are providing services to the Company or Parent
at the time of payment. The determinations of the Board with respect to your
bonus will be final and binding.

(c) You will be entitled to receive a sign-on bonus equal to $135,250, less
applicable withholdings, payable in the first pay period after commencement of
employment.



--------------------------------------------------------------------------------

Paul Farmer

August 23, 2011

Page 2

 

The sign-on payment shall be fully repayable to the Company if you voluntarily
terminate your employment with the Company as follows: 100% if you voluntarily
terminate within 6 months of your commencement of employment (“Start Date”); 50%
if you voluntarily terminate between 6 and 12 months of your Start Date; and 25%
if you voluntarily terminate between 12 and 18 months of your Start Date.

3. Employee Benefits and Other Benefits.

(a) As a regular employee of the Company, you will be eligible to participate in
a number of Company-sponsored benefits. In addition, you will be entitled to 4
weeks of paid vacation in accordance with the Company’s vacation policy, as in
effect from time to time. During your period of employment under this Agreement,
you shall be eligible to participate in other benefits of employment generally
available to other senior executives of the Company.

(b) During the first six months of employment, the Company will pay for, or
reimburse you, up to a maximum of 12 round-trip economy class plane tickets from
Philadelphia to San Francisco (a maximum of 2 trips per month) until you have
permanently relocated to the Philadelphia area.

4. Non-Qualified Stock Options. Subject to the approval of the Parent’s Board of
Directors (the “Parent Board”) or Parent Board’s Compensation Committee, you
will be granted an option to purchase One Hundred Thousand (100,000) shares of
Parent’s Common Stock (the “Option”). The exercise price per share of the Option
will be determined by the Parent Board or its Compensation Committee when the
Option is granted. The vesting schedule for the Option described in this
Section 4 will begin on your Start Date, notwithstanding any later grant date.
The Option will be subject to the terms and conditions applicable to options
granted under Parent’s 2010 Omnibus Equity Incentive Plan (the “Plan”), as
described in the Plan, and the applicable Stock Option Agreement. You will vest
in 25% of the Option shares after 12 months of continuous service with the
Company from your Start Date, and the balance will vest in equal quarterly
installments over the next 36 months of continuous service, as described in the
applicable Stock Option Agreement. Determinations of the Parent Board or Parent
Board’s Compensation Committee in regards to the foregoing shall be final and
binding.

You will vest in 100% of your remaining unvested Option and all other equity
awards then outstanding, if (a) Parent is subject to a Change in Control before
your service with the Company terminates, (b) your service is terminated by the
Company without Cause within 12 months after that Change in Control and (c) you
comply with the requirements set forth in Section 5(a) below. Notwithstanding
the foregoing, if any awards outstanding at the time of the termination without
Cause are subject to performance-based vesting, such awards will remain subject
to the agreement evidencing such performance-based awards.



--------------------------------------------------------------------------------

Paul Farmer

August 23, 2011

Page 3

 

5. Severance Benefits.

(a) General. If the Company terminates your employment for any reason other than
Cause and a Separation occurs, then you will be entitled to the benefits
described in this Section 5. However, this Section 5 will not apply unless you
(i) have returned all Company property in your possession; (ii) have resigned as
a member of the Boards of Directors of the Company and all of its subsidiaries
and affiliated entities, to the extent applicable; and (iii) have executed a
general release of all claims that you may have against the Company, Parent or
persons affiliated with the Company or Parent. The release must be in the form
prescribed by the Company, without alterations. You must execute and return the
release on or before the 45th day after your Separation (the “Release
Deadline”). If you fail to return the release on or before the Release Deadline,
or if you revoke the release, then you will not be entitled to the benefits
described in Section 4 and this Section 5. In addition, if your breach any
obligations under your Proprietary Information, Assignment of Inventions and
Non-Compete Agreement, the Company may immediately cease all benefits described
in this Section 5.

(b) Salary Continuation. If the Company terminates your employment for any
reason other than Cause and a Separation occurs, then the Company will continue
to pay your base salary for a period of six months after your Separation. Your
base salary will be paid at the rate in effect at the time of your Separation
and in accordance with the Company’s standard payroll procedures. The salary
continuation payments will commence on the 10th business day following the
Release Deadline and, once they commence, will be retroactive to the date of
your Separation.

(c) Bonus Payment. If the Company terminates your employment for any reason
other than Cause and a Separation occurs, the Company will pay you a pro rated
bonus amount pursuant to Section 2(b) based on the number of days you were
employed during the year in which the Separation occurs. Notwithstanding the
foregoing, the bonus payment, if any, will only be paid to the extent that
applicable individual and Company performance goals are deemed by the Board to
have been met for the applicable bonus period. The bonus payment will be paid,
if at all, on the date when Company quarterly bonuses are paid to other
employees of the Company, but in no event later than March 15th following the
year of the Separation.

(d) COBRA. If the Company terminates your employment for any reason other than
Cause, a Separation occurs, and you elect to continue your health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
following your Separation, then the Company will pay the same portion of your
monthly premium under COBRA as it pays for active employees until the earliest
of (i) the close of the 6-month period following your Separation, (ii) the
expiration of your continuation coverage under COBRA or (iii) the date when you
become eligible for substantially equivalent health insurance coverage in
connection with new employment or self-employment.

6. Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information, Assignment of Inventions
and Non-Compete Agreement, a copy of which is attached hereto as Exhibit A.



--------------------------------------------------------------------------------

Paul Farmer

August 23, 2011

Page 4

 

7. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you). You may
terminate your employment with the Company upon thirty (30) days written notice
to the Company, after which the Company shall have no further obligation
hereunder to you, except for payment of amounts of Base Salary and other
benefits accrued through the termination date.

8. Tax Matters.

(a) Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

(b) Section 409A. For purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), each salary continuation payment and bonus
payment under Section 5 is hereby designated as a separate payment. If the
Company determines that you are a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code at the time of your Separation, then
(i) the salary continuation payments under Section 5(b), to the extent that they
are subject to Section 409A of the Code, will commence during the seventh month
after your Separation and (ii) the installments that otherwise would have been
paid during the first six months after your Separation will be paid in a lump
sum when the salary continuation payments commence. To the fullest extent
applicable, amounts and other benefits payable under this letter agreement are
intended to be exempt from the definition of “nonqualified deferred
compensation” under Section 409A of the Code in accordance with one or more of
the exemptions available under the final Treasury regulations promulgated under
Section 409A of the Code and, to the extent that any such amount or benefit is,
or becomes subject to, Section 409A of the Code due to a failure to qualify for
an exemption from the definition of nonqualified deferred compensation in
accordance with Section 409A of the Code, this letter agreement is intended to
comply with the applicable requirements of Section 409A of the Code with respect
to such amounts or benefits. To the extent possible, this letter agreement shall
be interpreted and administered in a manner consistent with the foregoing
statement of intent. In no event whatsoever shall the Company be liable for any
taxes, penalties or interest that may be imposed on you under Section 409A of
the Code or under any other similar provision of state tax law, including,
without limitation, in connection with any payment or benefits described in this
letter, or any damages for failing to comply with Section 409A of the Code, any
other similar provision of state tax law, or the provisions of this paragraph.



--------------------------------------------------------------------------------

Paul Farmer

August 23, 2011

Page 5

 

(c) Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company, Parent, the
Board or the Parent Board related to tax liabilities arising from your
compensation.

9. Interpretation, Amendment and Enforcement. This letter agreement and
Exhibit A constitute the complete agreement between you and the Company, contain
all of the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you, the Company and Parent. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company (other than you). The terms of this letter
agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this letter agreement or arising out of, related to,
or in any way connected with, this letter agreement, your employment with the
Company or any other relationship between you and the Company (the “Disputes”)
will be governed by Pennsylvania law, excluding laws relating to conflicts or
choice of law.

10. Arbitration. Any Dispute will be settled by final and binding arbitration.
The arbitration will take place in Radnor, Pennsylvania. The arbitration will be
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes. Any award or finding will be
confidential. You and the Company agree to provide one another with reasonable
access to documents and witnesses in connection with the resolution of the
dispute. You and the Company will share the costs of arbitration equally. Each
party will be responsible for its own attorneys’ fees, and the arbitrator may
not award attorneys’ fees unless a statute or contract at issue specifically
authorizes such an award. This Section 10 does not apply to claims for workers’
compensation benefits or unemployment insurance benefits. This Section 10 also
does not apply to claims concerning non-competition or non-solicit obligations
or the ownership, validity, infringement, misappropriation, disclosure, misuse
or enforceability of any confidential information, patent right, copyright, mask
work, trademark or any other trade secret or intellectual property held or
sought by either you or the Company (whether or not arising under the
Proprietary Information, Assignment of Inventions and Non-Compete Agreement
between you and the Company). With respect to any Dispute not covered by
arbitration, you and the Company agree to submit to the exclusive personal
jurisdiction of the federal and state courts located in Philadelphia,
Pennsylvania in connection with any Dispute or any claim related to any Dispute.

11. Definitions. The following terms have the meaning set forth below wherever
they are used in this letter agreement:

“Cause” means (a) your unauthorized use or disclosure of the Company’s (or any
of its affiliates’) confidential information or trade secrets, which use or
disclosure causes



--------------------------------------------------------------------------------

Paul Farmer

August 23, 2011

Page 6

 

material harm to the Company (or any of its affiliates); (b) your material
breach of any agreement between you and the Company (or any of its affiliates);
(c) your material failure to comply with the Company’s written policies or
rules; (d) your conviction of, or your plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any State; (e) your gross
negligence or willful misconduct in connection with your performance of services
for the Company; (f) your continuing failure to perform assigned duties after
receiving written notification of the failure from the Board or Parent Board; or
(g) your failure to cooperate in good faith with a governmental or internal
investigation of the Company, its directors, officers or employees, or any of
its affiliates, if the Company has requested your cooperation.

“Change in Control” means

(a) The consummation of a merger or consolidation of the Parent with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Parent immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;

(b) The sale, transfer or other disposition of all or substantially all of
Parent’s assets;

(c) A change in the composition of the Parent Board, as a result of which fewer
than 50% of the incumbent directors are directors who either: (i) had been
directors of the Parent on the date 24 months prior to the date of such change
in the composition of the Parent Board (the “Original Directors”); or (ii) were
appointed to the Parent Board, or nominated for election to the Parent Board,
with the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this subsection (ii); or

(d) Any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of securities of the
Parent representing at least 50% of the total voting power represented by
Parent’s then outstanding voting securities. For purposes of this
Subsection (d), the term “person” shall have the same meaning as when used in
Sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee or
other fiduciary holding securities under an employee benefit plan of Parent or
of a parent or subsidiary and (ii) a corporation owned directly or indirectly by
the stockholders of Parent in substantially the same proportions as their
ownership of the common stock of Parent.



--------------------------------------------------------------------------------

Paul Farmer

August 23, 2011

Page 7

 

“Separation” means a “separation from service,” as defined in the regulations
under the Code.

*  *  *  *  *

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information, Assignment of Inventions and Non-Compete Agreement and
returning them to me. This offer, if not accepted, will expire at the close of
business on August 26, 2011. As required by law, your employment with the
Company is contingent upon your providing legal proof of your identity and
authorization to work in the United States. Your employment is also contingent
upon your starting work with the Company on or before September 7, 2011.

If you have any questions, please call me.

 

Very truly yours, QLIKTECH INC. By:  

/S/ LARS BJÖRK

Title:   Chief Executive Officer

I have read and accept this employment offer:

 

/S/ PAUL FARMER

Signature of Paul Farmer

Dated:

 

August 25, 2011

Attachment: Exhibit A: Proprietary Information, Assignment of Inventions and
Non-Compete Agreement